IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                         )
                                           )
          Plaintiff,                       )
                                           )
          v.                               )    Cr. ID. No. 1306002171
                                           )
TIMOTHY MARTIN,                            )
                                           )
          Defendant.                       )


                             Submitted: June 6, 2016
                             Decided: July 11, 2016

               Upon Commissioner’s Report and Recommendation That
                    Defendant’s Motion for Postconviction Relief
                                 Should be Denied

                                  ADOPTED

                                    ORDER

      This 11th day of July, 2016, the Court has considered the Commissioner’s

Report and Recommendation, Defendant’s Motion for Postconviction Relief, and

the relevant proceedings below.

      On September 3, 2014, Defendant Timothy Martin filed a pro se motion for

postconviction relief. Subsequently, Defendant was assigned counsel (“Rule 61

Counsel”).     The motion was referred to a Superior Court Commissioner in

accordance with 10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for

proposed findings of fact and conclusions of law. On September 1, 2015, Rule 61
Counsel filed a Supplement to Motion for Postconviction Relief and Request to

Withdraw as Attorney of Record for Petitioner’s Pro Se OCME Claim

(“Supplemental Motion”).        After the Supplemental Motion was submitted, the

Commissioner enlarged the record by directing Defendant’s Trial Counsel to

submit an Affidavit responding to Defendant’s ineffective assistance of counsel

claims. On October 13, 2015, Trial Counsel submitted an Affidavit. On January

29, 2016, the State filed a response to the Defendant’s Supplemental Motion. On

February 29, 2016, Rule 61 Counsel filed a Reply Brief in support of the

Supplemental Motion. On May 25, 2016, the Commissioner issued the Report and

Recommendation. The Commissioner recommended that Defendant’s Motion for

Postconviction Relief be denied.

         “Within ten days after filing of a Commissioner’s proposed findings of fact

and recommendations . . . any party may serve and file written objections.”1

Neither party has filed an objection.

         The Court holds that the Commissioner’s Report and Recommendation

dated May 25, 2016, should be adopted for the reasons set forth therein. The

Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion. 2


1
    Super. Ct. Crim. R. 62(a)(5)(ii).
2
    Super. Ct. Crim. R. 62(a)(4)(iv).
      THEREFORE, the Court hereby accepts the Commissioner’s Report and

Recommendation in its entirety.

      IT IS SO ORDERED.



                                                  /s/
                                  The Honorable Mary M. Johnston